Smith, C. J.,
delivered the opinion of the court.
Appellee is the administrator of the estate of Simon McKie, deceased, who died in August, 1909, and whose life, at the time of his death, was insured in a fraternal order known as the Odd Fellows’ Benefit Association. The policy recited that “the Odd Fellows’ Benefit Association,” etc., “will pay Ella J. Young, the legal representative of Simon McKie, at his death,” etc., “the sum of twenty-five cents (25c) for each member of the association, one thousand dollars ($1,000) being fixed as the maximum amount of- the endowment fund.” Section 9 *11of the by-laws of this association provides that “the amount collected shall be paid to the person or persons whose name appears on the policy written by the secretary and treasurer of the Odd Fellows’ Benefit Association, or written by the secretary of the subordinate lodge or member holding the policy, provided the writing of the same be witnessed by three other members of the lodge to which he is a member, who shall sign their names, as witnesses, on the back of said policy.”
Simon left surviving him a widow, Harriett McKie, Ella J. Young, a child by a former marriage and an illegitimate son, Billy McKie. After his death this policy was sent by Ella J. Young, to whom it had been delivered by her father during his lifetime, to the secretary and treasurer of this association, who noted thereon the names of Harriett and Billy McKie, and, when asked why these names were put there, replied: “They were put there merely for my record.” The associátion, instead of paying to Ella the amount due her on this policy, which seems to have been nine hundred and eighty-five dollars, paid it to appellee, who was then county administrator for Lafayette county, in which'county Simon died and his widow still lived. Appellee’s term of office as county administrator having expired, -he was, on the petition of Harriett McKie, appointed and qualified as administrator of Simon’s estate. He then filed a petition in the court below, setting up the fact that he had collected this money; that he had been advised that Ella J. Young and Billy McKie were not legitimate children of Simon, and that his widow, Harriett, was his only legal representative, but that Ella and Billy were each asserting a claim to the money in his possession, and praying that they be cited to appear and establish their claim. He also prayed that this petition be considered as his final account, and that he be discharged upon compliance with the decree of the court to be entered pursuant thereto. Harriett was not made a party to this petition. *12It was answered by both Ella and Billy, and a spirited litigation ensued, which, resulted in a decree directing appellee to “pay over to Ella J. Young the balance left in his hands, after the costs of the administration have been paid, up to date of this decree, ’ ’ which decree, on appeal to this court by appellee herein, was affirmed. Roach v. Young, 55 So. 882.
IJpon return of the mandate to the court below, appel-lee, instead of complying therewith, filed in the court below another petition, which he again designated his “first annual and final account,” setting up the foregoing facts, and ashed that he be allowed the sum of two hundred dollars attorney’s fees, five dollars and thirty-five cents costs of administration proper, and one hundred and forty-three dollars and ten cents court costs, incurred in the litigation hereinbefore referred to, and for his commissions as administrator. Objections were filed to this account by appellant, whereupon another spirited litigation ensued, which resulted in a decree approving this account, except that appellee was allowed no commissions as administrator, and was allowed the sum of one hundred dollars only for attorney’s fees.
This insurance policy was the property of appellant, and the money due by the association thereon was payable to her alone; consequently there was no occasion for the appointment of an administrator in order that it might be collected. Appellee simply intermeddled in a matter with, which he had no concern.
Allowances to an administrator for attorney’s fees and court costs are made for the protection of the estate being administered, and can only be allowed out of money belonging thereto. This money never became a part of the estate of which appellant was administrator, but was always the property of appellant, and we know of no principle of law or equity which would justify a court in taking her property to pay counsel fees and court costs in an attempt to deprive her of it.
*13The first decree allowed the costs of administration incurred prior to the date of the decree, and from this decree appellant did not appeal. Therefore, to that extent, appellee should be allowed costs, bnt no further. This allowance will not inclnde the expense incurred in contesting appellant’s claim to the money, but only the costs of administration proper, which, according to the account filed, amounts to five dollars and thirty-five cents.
Eeversed, and decree here directing appellee to pay over to appellant the money collected by him on this insurance policy, less the five dollars and thirty-five cents court costs allowed. Appellee to pay costs of this and the court below.

Reversed and decree entered.